
	
		II
		109th CONGRESS
		2d Session
		S. 2819
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2006
			Mr. Coleman (for himself
			 and Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend part C of title XVIII of the Social Security Act
		  to provide for a minimum payment rate by Medicare Advantage organizations for
		  services furnished by a critical access hospital and a rural health clinic
		  under the Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Health Services Preservation Act
			 of 2006.
		2.Minimum payment
			 rate by Medicare Advantage organizations for services furnished by a critical
			 access hospital and a rural health clinic
			(a)In
			 generalSection 1857(e) of the Social Security Act
			 (42 U.S.C.
			 1395w–27(e)) is amended by adding at the end the
			 following:
				
					(4)Minimum payment
				rate for services furnished by a critical access hospital and a rural health
				clinicA contract under this section between an MA organization
				and the Secretary for the offering of an MA plan shall require the organization
				to provide for a payment rate under the plan for inpatient and outpatient
				critical access hospital services and rural health clinic services furnished to
				enrollees of the plan and for extended care services furnished by a critical
				access hospital under an agreement entered into under section 1883 to such
				enrollees (whether or not the services are furnished pursuant to an agreement
				between such organization and a critical access hospital or a rural health
				clinic) that is not less than—
						(A)the applicable
				payment rate established under part A or part B (which includes the payment of
				an interim rate and a subsequent cost reconciliation) with respect to the
				critical access hospital for such inpatient, outpatient, and extended care
				services or the rural health clinic for such rural health clinic services;
				or
						(B)if the critical
				access hospital or the rural health clinic determines appropriate, 103 percent
				of the applicable interim payment rate established under part A or part B with
				respect to the critical access hospital for such inpatient, outpatient, and
				extended care services or the rural health clinic for such rural health clinic
				services.
						.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to Medicare Advantage contract years beginning on or
			 after January 1, 2007.
			
